Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154026                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  ATLANTIC CASUALTY INSURANCE
  COMPANY,
      Plaintiff-Appellant,

  v                                                                 SC: 154026
                                                                    COA: 325739
                                                                    Ontonagon CC: 2014-000055-CK
  GARY GUSTAFSON,
      Defendant-Appellee,
  and

  ANDREW AHO,
      Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 26, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR
  7.305(H)(1). The parties shall file supplemental briefs within 42 days of the date of this
  order addressing: (1) whether the phrase “any property owner” in the insurance policy is
  ambiguous; (2) whether a property owner must have a commercial interest in the project
  before the exclusion applies to that property owner, and what constitutes such a
  “commercial interest”; and (3) what weight, if any, should be given to the title of the
  exclusion. The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 17, 2017
           a0510
                                                                               Clerk